SOLTER, J.
, This is a companion ease to the aforegoing and alleges the title to the lots upon which the offending buildings are being erected to he solely in the More-lands. A general allegation is made that all the defendants are engaged in building or are about to build in violation of the $6,000 minimum cost restriction. The liability of the More-lands is dependent upon their being owners of lots retained by them with restrictive covenants read into their title as shown in the preceding ease. Had the bill been against them for building in violation of the restrictions with nothing more alleged as to privity the bill would be obviously defective. Yet this is the only charge against the Oo-Z Home Building Company and Miller with nothing more alleged as to them concerning notice, title, interest or relationship. The bill is plainly demurrable as to them.
The demurrer as to tlie Morelands will be overruled.